*379ORDER
Upon complaint of the above-named complainant herein, and after careful review of the materials filed of record, the Court finds as follows:
Respondent is an attorney-at-law, duly licensed and admitted to the practice of law in the State of Oklahoma, whose official address is listed as: 512 Woodbine Drive, Sapulpa, Oklahoma 74066.
On September J 29, 1989, respondent pleaded guilty to two felony charges in the United States District Court for the North1 ern District of Oklahoma, to wit: Possession of an Unregistered Firearm, in violation of 26 U.S.C. § 5861(d), and Transfer of an Unregistered Firearm, in violation of 26 U.S.C. § 5861(c). Upon such plea of guilty, judgment and sentence was entered by the court which sentenced respondent to imprisonment for a term of fifteen months, and to a further term of supervised release upon completion of that term of imprisonment. 'The said judgment and sentence was not appealed and has become final.
Upon notification of the aforesaid criminal conviction this Court proceeded under the provisions of Rule 7 of the Rules Governing Disciplinary Proceedings, 5 O.S. 1981, Ch. 1, App. 1-A. Respondent was afforded the opportunity to show cause why a final order of discipline should not be entered, but he declined to do so.
Conviction of the aforesaid felonies demonstrates that respondent has acted contrary to the prescribed standards of conduct and his acts have brought discredit upon the legal profession, and therefore constitute grounds for disciplinary action.
IT IS THEREFORE ORDERED BY THE COURT that respondent, Alvin Lee Floyd, Jr., is disbarred from the practice of law in Oklahoma, and that his name is stricken from the roll of attorneys.
All Justices concur.